Atkinson, J.
Several persons, including Arthur Alexander, were jointly indicted for the murder of James C. Langston. On a separate trial Arthur Alexander was convicted, and the exception is to the judgment overruling his motion for a new trial. >
Grounds one and two of the amendment to the motion for new trial complain of certain excerpts from the charge to the jury, not because they stated incorrect principles of law, but upon the ground that they were not authorized by the evidence. Hpon careful consideration of the evidence set out in the first of these grounds, and of all of the evidence and the prisoner’s statement as contained in the brief of evidence, it is held that there was sufficient evidence to'authorize the charge. The homicide involved in this case *657is the same as that involved in the case of Brown v. State, 163 Ga. 684 (137 S. E. 31).
The remaining special ground is merely an elaboration of the general grounds which complain that the verdict was contrary to law and contrary to the evidence and without evidence to support it. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.